Citation Nr: 1829386	
Decision Date: 06/05/18    Archive Date: 06/27/18

DOCKET NO.  17-10 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and adjustment disorder.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2014 rating decision that denied service connection for a psychiatric disorder, a May 2014 rating decision that denied service connection for gout, and a December 2015 rating decision that denied service connection for prostate cancer.  

With respect to the Veteran's claim for an acquired psychiatric disorder, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying descriptions of the Veteran's psychiatric symptoms, the Board recharacterized the issue to the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons, as reflected above.

The Veteran testified by videoconference before the undersigned Veterans Law Judge (VLJ) in September 2017.  A transcript of his hearing is associated with the record.

The Board notes that, during the September 2017 hearing, the Veteran's representative requested an additional 60 days to obtain and submit evidence.  In November 2017, she requested an additional 60 days.  However, as the Board has determined that remand is necessary for development of the record, it need not rule on the motion for extension.  Rather, the Veteran's attorney is free to submit additional evidence to the Agency of Original Jurisdiction (AOJ) while the appeal is in remand status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Acquired Psychiatric Disorder

Service treatment records include the report of a July 1980 psychiatric consultation conducted prior to the Veteran's entry into service.  The provider noted that the Veteran had reported a suicide attempt four years previously, and that there was some question as to his psychiatric stability.  At the time of evaluation, he stated his belief that he would not have any problem in the Army.  Service treatment records also indicate that in April 1981, the Veteran was seen by a social worker for personal problems.  At that time, he indicated that he was getting into trouble at work.  The assessment was situational stress.  

An October 1982 Inpatient Treatment Record Cover Sheet indicates that the Veteran had been hospitalized for 29 days, and had been diagnosed with passive-aggressive personality disorder, and was returned to duty.  Notably, the hospitalization records are not associated with the claims file.  These records should be sought through the service department.

On Chapter 13 separation examination in November 1982, the Veteran endorsed frequent trouble sleeping, depression or excessive worry, memory loss, and nervous trouble.  

With respect to the Veteran's separation, he has reported that he was formally disciplined numerous times.  In this regard, the Board observes that separation under Chapter 13 involves a finding that the individual is unqualified for further military service due to unsatisfactory performance.  The service department should be requested to provide complete service personnel records, to include records documenting any formal disciplinary action taken against the Veteran.  

As discussed during the Veteran's hearing, there is a question as to whether any psychiatric disorder preexisted service, and if so, whether such was aggravated by service.  This question has not yet been addressed by an examiner.

The Board also notes that a diagnosis of personality disorder was made during service, and that a VA examiner has indicated a current diagnosis of personality disorder.  In this regard, the Board observes that, in general, congenital or developmental defects, such as personality disorders, are not diseases or injuries as such within the meaning of applicable legislation, and are not subject to service connection.  38 C.F.R. §§ 3.303 (c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516   (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  See also VAOPGCPREC 82-90.  However, the VA General Counsel has further noted that if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  See also VA VAOPGCPREC 67-90 (July 18, 1990), published at 55 Fed. Reg. 43,253 (1990); see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990).  Therefore, while the Veteran may have suffered from personality problems which by their very nature may well have pre-existed service, this is not necessarily fatal to his claim.  Under certain circumstances and pursuant to pertinent regulations, judicial mandates, and General Counsel guidelines, service connection may nonetheless be granted, e.g., these may have increased beyond natural progress as a result of or in service; or there may have been added, superimposed mental health issues added thereto which may be addressed on the basis of either in-service incurrence or aggravation.  

Under these circumstances, the Board concludes that an additional examination is necessary to address the complex questions presented by this case.  


Gout

During his September 2017 hearing, the Veteran testified that he had trouble with his feet during service, and that his symptoms continued following service.  He denied seeking service during service, and noted that he soaked his feet on the advice of his mother.  Notably, on separation examination in November 1982, the Veteran endorsed foot problems.  Current VA treatment records reflect a diagnosis of gout as well as prescriptions for its treatment.  

In light of the Veteran's endorsement of foot problems on separation, his testimony as to continuity of symptoms, and evidence of a current diagnosis of gout as reflected in the VA treatment records, the Board has concluded that an examination is necessary to determine the etiology of the currently diagnosed gout.  

Prostate Cancer

The Veteran maintains that his prostate cancer is related to his exposure to fuels during service.  Service records reflect that the Veteran served as a petroleum supply specialist.  

The Veteran was diagnosed in July 2015 with adenocarcinoma of the prostate.  VA treatment records reflect that the Veteran receives treatment from a non-VA provider for his prostate cancer.  For example, in March 2016, the Veteran reported that he was following with non-VA urology and had had radiation seeding one week previously.  The Veteran should be asked to identify this provider so that records of his treatment may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all non-VA treatment for prostate cancer.  

Contact all sufficiently identified non-VA medical providers and request records pertaining to the Veteran.  All records/responses received must be associated with the electronic claims file.  

2.  Obtain any outstanding records of VA treatment.  All records/responses received must be associated with the electronic claims file.  

3.  Contact the service department and request the following records:

a)  All records of inpatient psychiatric and/or medical treatment at Ft Campbell during October 1982.

b)  All service personnel records, specifically those pertaining to any disciplinary action or counseling during the Veteran's period of service.  

4.  If the AOJ is unable to secure any sufficiently identified records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C. §5103A (b)(2) (2012); 38 C.F.R. § 3.159 (e)(1) (2017).

5.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent and probable etiology of any acquired psychiatric disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed.

Following examination of the Veteran and review of the record, the examiner should identify all psychiatric diagnoses, to include those diagnosed before, during, and since service.  With respect to each diagnosis, the examiner should indicate when the diagnosed disorder was first demonstrated.  The examiner should also discuss the evidence  that is the basis for these determinations.  

The examiner should then provide an opinion regarding whether any currently present acquired psychiatric disorder clearly and unmistakably preexisted any period of service. 

With respect to any acquired psychiatric disorder that the examiner concludes clearly and unmistakably preexisted service, the examiner should provide an opinion regarding whether there is clear and unmistakable evidence that the pre-existing acquired psychiatric disorder DID NOT increase in severity beyond its natural progression during service (i.e., the disorder was not aggravated by service). 

In providing answers to the above inquiry, the examiner should be advised that aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.

 With respect to any acquired psychiatric disorder that the examiner concludes did not clearly and unmistakably preexist service, he should provide an opinion regarding whether more likely than not (i.e., probability greater than 50 percent) that such disorder is related to any disease or injury during a period of active service.  This should include a discussion as to whether there is evidence of any superimposed disease or injury related to the Veteran's diagnosed personality disorder, resulting in an acquired psychiatric disorder that was first manifest in service or aggravated thereby.

 The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

 A discussion of the complete rationale for all opinions expressed should be included in the examination report.

 6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his gout.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed. 

Following examination of the Veteran and review of the record, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that gout is related to any disease or injury in service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire claims file is required; however, the examiner's attention is directed to the Veteran's lay statements symptoms during and since service.

The complete rationale for any conclusion reached should be provided.

7.  Thereafter, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

8.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




